Citation Nr: 0430786	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1980 
until March 1981, and from June 1981 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which continued the assignment of a 20 
percent disability evaluation for the appellant's service-
connected right ankle disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 20 percent for service-
connected right ankle disability.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  The Board initially notes that 
the appellant testified at his September 2004 hearing before 
the Board that he was receiving Social Security 
Administration disability benefits due, in part, to his 
service-connected right ankle disability.  However, the 
appellant's Social Security Administration records are not 
presently associated with the claims file.  Therefore, this 
case is remanded for purposes of obtaining the appellant's 
Social Security Administration records.

The Board additionally notes that the appellant also 
indicated at his September 2004 hearing before the Board that 
he was receiving on-going treatment for his service-connected 
right ankle disability from his family physician, Dr. B.  
These private medical records are also not contained with the 
appellant's claims file.  Thus, having previously remanded 
this case for the aforementioned reasons, the appellant's 
private medical records should also be obtained from his 
family physician, Dr. B.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination with respect to the issue currently pending on 
appeal.  However, the most recent VA examination was 
conducted in October 2001.  The Board notes that the most 
recent VA examination occurred several years ago and that the 
evidence of record does not reflect the current state of the 
appellant's disability.  Therefore, the appellant should be 
afforded a VA orthopedic reexamination for purposes of 
ascertaining the current severity of his service-connected 
right ankle disability and any effects that such condition 
has upon his functional abilities.

Accordingly, this case is remanded for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The appellant's Social Security 
Administration records should be obtained.  
All efforts to obtain these records should be 
fully documented, and the facility must 
provide a negative response if records are 
not available.

3.  The RO should contact the appellant and 
request authorization for the release of Dr. 
B's private medical records.  Upon receipt of 
such release, the appellant's private medical 
records pertaining to his treatment for 
service-connected right ankle disability 
should be obtained from his family physician, 
Dr. B.  All efforts to obtain these records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.

4.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA orthopedic reexamination 
by a physician with the appropriate expertise 
to determine the nature and severity of the 
appellant's service-connected right ankle 
disability.  The examiner should thoroughly 
review the claims folder in conjunction with 
evaluating the appellant.  The examiner 
should specifically address the following:

What is the range of motion in degrees, 
functional impairment due to pain, 
weakness, incoordination, fatigability, 
instability, etc., resulting from the 
appellant's service-connected right 
ankle disability?  The examiner should 
also comment upon any ankylosis, 
malunion of the os calcis or astragalus, 
and/or astragalectomy.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claim of entitlement to 
an increased rating greater than 20 percent 
for service-connected right ankle disability 
should then be reconsidered.  Specific 
consideration should be given to all 
potentially applicable Diagnostic Codes, 
including, but not limited to, DC's 5270-
5274.  38 C.F.R. § 4.71a (2004).  If the 
benefits sought on appeal remain denied, then 
the appellant and his representative should 
be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




